Exhibit 10.2 CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION. UNCLASSIFIED AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID CODE PAGE OF PAGES 1 4 2. AMENDMENT/MODIFICATION NO. P00011 3. EFFECTIVE DATE 10/05/2011 4. REQUISITION/PURCHASE REQ. NO. 5. PROJECT NO. (If applicable) 6. ISSUED BY CODE HM0210 7. ADMINISTERED BY (If other than item 6) CODE 62LESSERMM Nat’l Geospatial-Intelligence Agen. ATTN: ACR/S84-ACR 7rive SPRINGFIELD VA 22150 [*] 8. NAME AND ADDRESS OF CONTRACTOR (No., street, country, State and ZIP Code) GEOEYE IMAGERY COLLECTION SYSTEMS INC 2 HERNDON VA 201714674 (x) 9A. AMENDMENT OF SOLICITATION NO. 9B. DATED (SEE ITEM 11) X 10A. MODIFICATION OF CONTRACT/ORDER NO. HM021010C0003 10B. DATED (SEE ITEM 13) CODE1 FND1 FACILITY CODE 08/06/2010 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS o The above numbered solicitation is amended as set forthin item 14. The hour and date specified for receipt of Offers o is extended. o is not extended. Offers must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended, by one of the following methods: (a) Bycompleting items 8 and 15, and returning copies of the amendment; (b) By acknowledging receipt of this amendment on each copy of the offer submitted; or (c) By separate letter or telegram which includes areference to the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an offeralready submitted, such change may be made by telegram or letter, provided each telegram or letter makes reference to the solicitation and this amendment, and is received prior to the opening hour and date specified. 12.ACCOUNTING AND APPROPRIATION DATA (If required) Not Applicable 13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14. check one A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date, etc.)SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b). C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: D. OTHER (Specify type of modification and authority) X Special Contract Requirement H. 24 Exercise of Options E. IMPORTANT:Contractor x is not. o isrequired to sign this document and return0 copies to the issuing office. 14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings, including solicitation/contract subject matter where feasible.) Tax ID Number: 54-1660268 DUNS Number: 824842249 The purpose of this modification is to Exercise Option 1 Contract Year 2 for contract line items (CLIN) 0101 Service Level Agreement For Pixel & Imagery Acquisition/Operations (Baseline Collection Capacity), 0104 Value-Added Products And Services, 0105 Physical Media Delivery and 0106 System Engineering Services Support. In accordance with Attachment 1, EnhancedView Imagery Acquisition Statement of Work, Appendix B, Metrics Reporting/Reports and Performance Criteria, $2,719,500 in CLIN 0001 Hold Back penalty funding has been applied against funds due for CLIN 0101. (This amount may further increase if additional Hold Back penalty funding becomes available.) Continued … Except as provided herein, all terms and conditions of the document referenced in item 9A or 10A, as heretofore changed, remains unchanged and in full force and effect. 15A. NAME AND TITLE OF SIGNER (Type or print) 16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print) [*] 15B. CONTRACTOR/OFFEROR 15C. DATE SIGNED 16B. UNITED STATES OF AMERICA 16C. DATE SIGNED [*] (Signature of person authorized to sign ) (Signature of Contracting Officer) 10/04/2011 NSN 7540-01-152-8070 Previous edition unusable STANDARD FORM 30 (REV. 10-83) Prescribed by GSA FAR (48 CFR) 53.243 UNCLASSIFIED [*] – Confidential treatment requested by GeoEye, Inc. CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION. UNCLASSIFIED CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED PAGEOF HM021010C0003/P00011 2 4 NAME OF OFFEROR OR CONTRACTOR GEOEYE IMAGERY COLLECTION SYSTEMS INC ITEM NO. (A) SUPPLIES/SERVICES (B) QUANTITY (C) UNIT (D) UNIT PRICE (E) AMOUNT (F) These Options are exercised in accordance with the contract terms and conditions as modified by the technical changes previously mutually agreed to by GeoEye and the Government, as well as in accordance with technical change direction previously provided in accordance with FAR 52.243-1, Changes - Fixed-Price (AUG 1987). (These changes will be captured in later contract modifications.) Accordingly, the contract is modified as follows: 1. Under Section B, Supplies or Services and Prices/Costs, Paragraph B.7 Total Contract Price/Total Contract Funding (change pages 22 and 23 are attached hereto): a. Under CLIN Series 0100, CLIN 0101, the Unfunded Amount column is decreased by $2,719,500 from $135,864,117 to $133,144,617.The Maximum Total Price column and the Obligated Amount column are unchanged.Under the CLIN column, See Note #1 is added b. Under CLIN Series 0100, Subtotal Contract Year 2, the Unfunded Amount column is decreased by $2,719,500 from [*]to [*]. The Maximum Total Price column and the Obligated Amount column are unchanged. c. Under Total Contract Value with Options, the Unfunded Amount column is decreased by $2,719,500 from [*] to [*].The Maximum Total Price column and the Obligated Amount column are unchanged. d. At the bottom of the B.7 Table, Note # 1 is added as follows:Note # 1:In accordance with (IAW) Attachment 1, EnhancedView Imagery Acquisition Statement of Work, Appendix B, Metrics Reporting/Reports and Performance Criteria, $2,719,500 in CLIN 0001 Hold Back penalty funding has been applied against funds due for CLIN 0101.Accordingly, the CLIN 0101 Obligated Amount column will not exceed $133,144,617.This amount may further decrease if additional Hold Back penalty funding becomes available. Continued … NSN 7540-01-152-8067 OPTIONAL FORM 336 (4-86) Sponsored by GSA FAR (48 CFR) 53.110 UNCLASSIFIED [*] – Confidential treatment requested by GeoEye, Inc. CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION. CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED PAGEOF HM021010C0003/P00011 3 4 NAME OF OFFEROR OR CONTRACTOR GEOEYE IMAGERY COLLECTION SYSTEMS INC ITEM NO. (A) SUPPLIES/SERVICES (B) QUANTITY (C) UNIT (D) UNIT PRICE (E) AMOUNT (F) Discount Terms: Net 30 Payment: DFAS Acct. Mtn. & Control/ JDAC ATTN: DFAS-IN-FI-JAMDEP 3248 8899 E. 56th Street Indianapolis, IN 46249 Customer Service 1-888-332-7366 — FAX 1-866-894-8007 FOB: Destination Change Item 0101 to read as follows (amount shown is the obligated amount): 0101 Commercial Satellite Imagery - Service Level Agreement For Pixel & Imagery Acquisition/Operations (Baseline Collection Capacity). CLIN VALUE$135,864,117.00
